Name: Commission Decision No 3177/94/ECSC of 20 December 1994 fixing the rate of the levies for the 1995 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  iron, steel and other metal industries;  European Union law;  coal and mining industries
 Date Published: 1994-12-23

 Avis juridique important|31994S3177Commission Decision No 3177/94/ECSC of 20 December 1994 fixing the rate of the levies for the 1995 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 335 , 23/12/1994 P. 0058 - 0060 Finnish special edition: Chapter 1 Volume 3 P. 0222 Swedish special edition: Chapter 1 Volume 3 P. 0222 COMMISSION DECISION No 3177/94/ECSC of 20 December 1994 fixing the rate of the levies for the 1995 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Whereas, in view of the variations in average values recorded during the reference period, Articles 2 and 4 of Decision No 3/52/ECSC of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (1), as last amended by Commission Decision No 2984/94/ECSC (2) should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1995 financial year at ECU 291 million; whereas that budget, which was adopted by the Commission of the European Communities on 20 December 1994 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1995, namely ECU 91 million; Whereas the estimated yield of the levies at a rate of 0,01 % is ECU 4,333 million, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1995 shall be 0,21 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3/52/ECSC is hereby amended to read as follows: 'Article 2 The average value in ecus of the products on which the levies are assessed shall, from 1 January 1995, be as follows: "(in ecus)"" ID="1">Brown coal briquettes and semi-coke derived from brown coal> ID="2">78,39"> ID="1">Hard coal of all categories> ID="2">82,85"> ID="1">Pig iron other than that used for making ingots> ID="2">169,06"> ID="1">Steel in ingots> ID="2">214,84"> ID="1">Finished products and end products of iron and steel as described in Annex 1 to the Treaty> ID="2">358,06'"> Article 3 Article 4 of Decision No 3/52/ECSC is hereby amended to read as follows: 'Article 4 The scale provided for in Article 2 (4) of Decision No 2/52/ECSC shall accordingly be as follows, the figures being given in ecus: "(in ecus)"" ID="1">Brown coal briquettes and semi-coke derived from brown coal (3)> ID="2">0,16462"> ID="1">Hard coal of all categories (4)> ID="2">0,17399"> ID="1">Pig iron other than that used for making ingots> ID="2">0,24542"> ID="1">Steel in ingots> ID="2">0,37896"> ID="1">Finished products and end products of iron and steel as described in Annex 1 to the Treaty> ID="2">0,18256 ""> The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC, as amended by Decision No 3334/80/ECSC.' Article 4 This Decision shall enter into force on 1 January 1995. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ of the ECSC No 1, 30. 12. 1952, p. 4. (2) OJ No L 315, 8. 12. 1994, p. 7. (3) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of brown coal and semi-coke derived from brown coal, less 3 %. (4) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of hard coal as defined in Article 1 of Decision No 2/52/ECSC, less 14 %. ANNEX ECSC OPERATING BUDGET FOR 1995 "(ECU million)"" ID="1"> "" ID="1">OPERATIONS TO BE FINANCED FROM CURRENT RESOURCES> ID="2">5"> ID="1">(non-repayable)"> ID="1">1. Administrative expenditure"> ID="1">2. Aid for redeployment (Article 56)> ID="2">114"> ID="1">3. Aid for research (Article 55)> ID="2">52"> ID="1">3.1. Steel> ID="2">32,5 (1) "> ID="1">3.2. Coal> ID="2">18,5 (1) "> ID="1">3.3. Social> ID="2">1 "> ID="1">4. Conversion aid (Article 56)> ID="2">30"> ID="1">5. Social measures connected with restructuring of the steel industry (Article 56)> ID="2">60"> ID="1">6. Social measures connected with restructuring of the coal industry (Article 56)> ID="2">30"> ID="1">7. Damages and interest> ID="2">p. m."> ID="1">Budget total > ID="2">291"> ID="1">OPERATIONS FINANCED BY LOANS FROM NON-BORROWED FUNDS"> ID="1">Workers' housing> ID="2">11,5">> ID="2"> "" ID="1">RESOURCES FOR THE FINANCIAL YEAR"> ID="1">1. Current resources:"> ID="1">1.1. Yield from 0,21 % levy> ID="2">91"> ID="1">1.2. Net balance> ID="2">125"> ID="1">1.3. Fines and surcharges for late payment> ID="2">p. m."> ID="1">1.4. Miscellaneous> ID="2">6"> ID="1">2. Cancellation of commitments unlikely to be implemented> ID="2">49"> ID="1">3. Unused resources carried over from 1994> ID="2">13"> ID="1">4. Contingency reserve> ID="2">5"> ID="1">5. Exceptional resources (2)> ID="2">2"> ID="1">Budget total > ID="2">291"> ID="1">ORIGIN OF NON-BORROWED FUNDS"> ID="1">Special reserve and former ECSC pension fund> ID="2">11,5"> ""NB: Any additional revenue will be allocated to social measures corrected with the restructuring of the coal and steel industries. The steel restructuring programme may continue in 1996 reaching a total of ECU 240 million.> (1) Aid for projects with a specific impact on the environment: - Heading 3.1: steel projects specifically related to the environment will come under the framework programme, - Heading 3.2: 10. (2) Drawings on special reserve.